     Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

AUTO-OWNERS INSURANCE COMPANY,                        )
                                                      )
         Plaintiff,                                   )       Case No.:
                                                      )
v.                                                    )       JURY TRIAL DEMANDED
                                                      )
BLAIR LEASING, LLC,                                   )
                                                      )
Serve: SCW Registered Agent, Inc.                     )
       8909 Ladue Road                                )
       St. Louis, MO 63124                            )
                                                      )
         Defendant.                                   )

                      COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW Plaintiff Auto-Owners Insurance Company (“Auto-Owners”), by and

through the undersigned counsel, pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules

of Civil Procedure, and for its Complaint for Declaratory Judgment, hereby states as follows:

                                            PARTIES

         1.      Plaintiff Auto-Owners Insurance Company (“Plaintiff”), is a domestic insurance

carrier incorporated, organized and existing under the laws of the State of Ohio with its principal

place of business in the State of Michigan, and it is therefore a corporate citizen of the State of

Missouri.

         2.      Defendant Blair Leasing, LLC (“Defendant”), is a company incorporated,

organized and existing under the laws of the State of Missouri with its principal place of business

in Cape Girardeau, Missouri, and it is therefore a corporate citizen of the State of Missouri, and at

all times relevant herein was the owner of real property at 1515/1507 Independence Street, Cape

Girardeau, Missouri 63703.
  Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 2 of 10 PageID #: 2



                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper with this Court pursuant to 28 U.S.C. § 2201 as Plaintiff is

seeking a determination of its rights and obligations under a policy of insurance issued to

Defendant. Jurisdiction is proper with this Court pursuant to 28 U.S.C. § 1332(a) because the

parties are of diverse citizenship and the amount in controversy exceeds Seventy-five Thousand

Dollars ($75,000.00), exclusive of interest and costs.

       4.      Venue is proper with this Court pursuant to 28 U.S.C. § 1391(a) and Local Rule

3-2.07 because a substantial part of the events or omissions giving rise to this action occurred in

Cape Girardeau, Missouri, and the insured property that is subject to the action is situated in Cape

Girardeau, Missouri.

                                  GENERAL ALLEGATIONS

       5.      Plaintiff brings this action seeking interpretation of an insurance policy issued to

Defendant and a declaration of its rights and obligations thereunder.

       6.      Plaintiff issued to Defendant an insurance policy with effective dates of April 15,

2016 to April 15, 2017, Policy No. 144605-74848703-16 (the “Policy”). A copy of the Policy is

attached hereto as Exhibit A and incorporated by reference as if fully set forth herein.

       7.      Subject to certain provisions, conditions, and exclusions, the Policy provides

coverage to Defendant as the named insured for covered losses to its building located at 1515/1507

Independence Street, Cape Girardeau, Missouri, 63703. Exhibit A.

       8.      On or about April 26, 2016, July 6, 2016, and August 13, 2016, Defendant claims

that the roofs of its commercial buildings located 1515/1507 Independence Street (the “Insured

Property”) were damaged by storm events.




                                                 2
     Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 3 of 10 PageID #: 3



         9.    The Policy contains the following relevant exclusions, which precludes coverage

for all of Defendant’s claim as discussed below:

                                               ***

              BUILDING AND PERSONAL PROPERTY COVERAGE FORM

A.       COVERAGE

       We will pay for direct physical loss of or damage to Covered Property at the premises
described in the Declarations caused by or resulting from any Covered Cause of Loss.

         1.    Covered Property

               Covered Property, as used in this Coverage Part, means the type of property
               described in this section, A.1., and limited in A.2. Property Not Covered, if a Limit
               of Insurance is shown in the Declarations for that type of property.

               a.     Building, meaning the building or structure described in the Declarations,
                      including:

                      (1)     Completed additions;
                      (2)     Fixtures, including outdoor fixtures;
                      (3)     Permanently installed:
                              (a)     Machinery; and
                              (b)     Equipment;
                      (4)     Personal property owned by you that is used to maintain or service
                              the building or structure or its premises…

                                               ***

                            CAUSES OF LOSS - SPECIAL FORM

A.       COVERED CAUSES OF LOSS

When Special is shown in the Declarations, Covered Causes of Loss means Risks Of Direct
Physical Loss unless the loss is:

         1.    Excluded in Section B., Exclusions; or
         2.    Limited in Section C., Limitations that follow.




                                                   3
     Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 4 of 10 PageID #: 4



B.       EXCLUSIONS

         1.    We will not pay for loss or damage caused directly or indirectly by any of the
               following. Such loss or damage is excluded regardless of any other cause or event
               that contributes concurrently or in any sequence to the loss.
         2.    We will not pay for loss or damage caused directly or indirectly by any of the
               following:

               d.     (1)     Wear and tear;
                      (2)     Rust or other corrosion, decay, deterioration, hidden or latent defect
                              or any quality in property that causes it to damage or destroy itself;
                      (4)     Settling, cracking, shrinking or expansion;

         2.    We will not pay for loss or damage caused by or resulting from any of the following:

               f.     Continuous or repeated seepage or leakage of water, or the presence or
                      condensation of humidity, moisture or vapor that occurs over a period of 14
                      days or more.

               k.     Collapse, including any of the following conditions of property or any part
                      of the property:

                      (1)     An abrupt falling down or caving in;
                      (2)     Loss of structural integrity, including separation of parts of the
                              property or property in danger of falling down or caving in; or
                      (3)     Any cracking, bulging, sagging, bending, leaning, settling,
                              shrinkage or expansion as such condition relates to (1) or (2) above.

                      But if collapse results in a Covered Cause of Loss at the described premises,
                      we will pay for the loss or damage caused by that Covered Cause of Loss.
                      However, if collapse results in a Covered Cause of Loss at the described
                      premises, we will pay for the loss or damage caused by that Covered Cause
                      of Loss.

                      This exclusion, k., does not apply:

                      (a)     to the extent that coverage is provided under the Additional
                              Coverage, Collapse; or
                      (b)     to collapse caused by one or more of the following:
                              (i)     the “specified causes of loss”;
                              (iii)   weight of rain that collects on a roof;

         3.    We will not pay for loss or damage caused by or resulting from any of the following,
               3.a. through 3.c. But if an excluded cause of loss that is listed in 3.a. through 3.c.


                                                 4
     Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 5 of 10 PageID #: 5



               results in a Covered Cause of Loss, we will pay for the loss or damage caused by
               that Covered Cause of Loss.

               c.     Faulty, inadequate or defective:

                      (2)     Design, specifications, workmanship, repair,             construction,
                              renovation, remodeling, grading, compaction;
                      (3)     Materials used in repair, construction, renovation or remodeling; or
                      (4)     Maintenance of part or all of any property on or off the described
                              premises.

                                               ***

         10.   The Policy contains the following relevant limitations:

                                               ***
C.       LIMITATIONS

The following limitations apply to all policy forms and endorsements, unless otherwise stated.

        1.     We will not pay for loss of or damage to property, as described and limited in this
section. In addition, we will not pay for any loss that is a consequence of loss or damage as
described and limited in this section.

               c.     The interior of any building or structure, or to personal property in the
               building or structure, caused by or resulting from rain, snow, sleet, sand, or dust,
               whether driven by wind or not, unless:

               1)     The building or structure first sustains damage by a Covered Cause of Loss
                      to its roof or walls through which rain, snow, sleet, ice, sand or dust enters;
                      or

               2)     The loss or damage is caused by or results from thawing of snow, sleet, or
                      ice on the building or structure.

                                               ***

D.       Additional Coverage - Collapse

The coverage provided under this Additional Coverage, Collapse, applies only to an abrupt
collapse as described and limited in D.1. through D.7.

         1.    For the purpose of this Additional Coverage, Collapse, abrupt collapse means an
               abrupt falling down or caving in or a building or any part of a building with the
               result that the building or part of the building cannot be occupied for its intended
               purpose.




                                                5
     Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 6 of 10 PageID #: 6



         2.     We will pay for direct physical loss or damage to Covered Property, caused by
                abrupt collapse of a building or any part of a building that is insured under this
                Coverage Form or that contains Covered Property insured under this Coverage
                Form, if such collapse is caused by one or more of the following:

                a.     Building decay that is hidden from view, unless the presence of such decay
                       is known to an insured prior to collapse;

                d.     Use of defective material or methods in construction, remodeling or
                       renovation if the abrupt collapse occurs after the construction, remodeling
                       or renovation is complete, but only if the collapse is caused in part by:

                       (1)     A cause of loss listed in 2.a. or 2.b.;
                       (2)     One or more of the “specified causes of loss”;
                       (3)     Breakage of building glass;
                       (4)     Weight of people or personal property; or
                       (5)     Weight of rain that collects on a roof.

                                                 ***

         4.     With respect to the following property:

                i.     Walks, roadways and other paved surfaces;

                if an abrupt collapse is caused by a cause of loss listed in 2.a. through 2.d., we will
                pay for the loss or damage to that property only if:

                (1)    Such loss or damage is a direct result of the abrupt collapse of a building
                       insured under this Coverage Form; and
                (2)    The property is Covered Property under this Coverage Form.

                                                 ***

G.       Definitions

         2.     “Specified causes of loss” means the following: … windstorm or hail …;

                                                 ***

         11.    Defendant submitted a claim reporting on August 13, 2016, a building at the

Insured Property had its roof collapse as a result of a storm event.

         12.    Defendant further alleged as a result of the roof collapsing the interior of the

building suffered water damage.


                                                  6
  Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 7 of 10 PageID #: 7



       13.     On or about August 18, 2016, Plaintiff sent a representative, Chuck Venn, to inspect

the roof and meet with the Defendant.

       14.     During Mr. Venn's inspection of the roof, one of the Defendant's employees

informed him that the roof had been leaking for a while.

       15.     After his inspection, Mr. Venn also determined the roof collapsed as a result of

rotting, which occurs after years of exposure.

       16.     On or about January 18, 2017, Plaintiff informed Defendant that Plaintiff had

determined that the roof collapse was “outside the scope of the coverage provided by your policy

and that we are unable to make payment to you to assist you with your repairs.”

       17.     On or about March 15, 2017, Plaintiff sent another representative, Charles Powell,

to the Insured Property to assess Defendant’s claim for damages related to the April 26, 2016,

July 6, 2016, and August 13, 2016 storm events.

       18.     In his report dated March 30, 2017, Charles Powell noted that no evidence of

“recent functional damage to any of the roofs that would have been caused by a sudden and

accidental event such as a strong wind, hail, rain, flood, weight of ice & snow, lighting, earthquake,

explosives, heavy vehicle traffic vehicle impact, or any other event.”

       19.     Charles Powel noted the damage found on the roof, which might be leading to

interior water leakage, was the result of “improper methods of installing the modified bitumen

roofing material; insufficient slope on the flat roofs; deterioration from many years of general

weathering and exposure to the sun; lack of regular maintenance; age; and problems with crimping

tools on the eastern metal roof.”




                                                  7
  Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 8 of 10 PageID #: 8



       20.     On or about June 15, 2017, Plaintiff informed Defendant there was “no payment

for the claim submitted based upon [Auto-Owners'] investigation, the policy and information

provided.”

       21.     On or about February 6, 2018, Defendant submitted two invoices claiming the total

damages that occurred as a result of the aforementioned storm events is $4,927,831.56.

                                DECLARATORY JUDGMENT

       22.     An actual case or controversy of a justifiable nature exists between Plaintiff and

Defendant concerning the rights and obligations of each party under the Policy, and litigation as

to this controversy is inevitable and imminent.

       23.     The resolution of the matters raised in this Complaint for Declaratory Judgment

will dispose of all issues and disputes between the parties.

       24.     All necessary and proper parties are before the Court with respect to the matters in

controversy.

       25.     Plaintiff has no adequate remedy at law.

       26.     Defendant seeks recovery for the cost to replace the roofs for the commercial

buildings located at 1515/1507 Independence Street, Cape Girardeau, Missouri 63703, which

allegedly were damaged by storm events.

             Damages Not Covered Pursuant to Policy Exclusions and Limitations

       27.     However, Plaintiff’s investigation has led to the reasonable belief and conclusion

that the alleged damages are the result of normal wear and tear, natural deterioration, and faulty or

defective workmanship, construction, and maintenance, not damage from hail.

       28.     Normal wear and tear, natural deterioration, and faulty or defective workmanship,

construction, and maintenance are all specifically excluded from coverage by the Policy.




                                                  8
  Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 9 of 10 PageID #: 9



       29.     The alleged insured loss $4,927,831.56.

       30.     Pursuant to the exclusions of the Policy, there is no coverage for the above amount.

       31.     Defendant’s Report mentions alleged damage to the interior of the Insured

Property.

       32.     Any damage to the interior of the building resulting from precipitation is not

covered under the Policy unless that damage is caused by a Covered Cause of Loss. Exhibit A.

       33.     With respect to any interior areas allegedly damaged by precipitation, there was no

Covered Cause of Loss because the cause of the alleged interior water damage was water pooling

the roof, which was caused by natural deterioration and improper construction and maintenance.

       34.     Pursuant to the Policy, there is no coverage for any alleged interior damage.

       WHEREFORE Plaintiff Auto-Owners Insurance Company respectfully requests this

Court to declare the rights and obligations of the parties under the Policy issued to Defendant Blair

Leasing, LLC, and to enter judgment in favor of Plaintiff, adjudging and declaring:

       A.      That there is no coverage under the policy of insurance for Defendant’s claimed

       loss;

       B.      That coverage is excluded for Defendant’s claimed loss pertaining to damage to the

       of Blair Leasing's roofs under the provisions of the Policy that exclude coverage for losses

       caused by wear and tear, deterioration, negligent work, and that there is no coverage for

       any alleged interior damage not caused by a Covered Cause of Loss; and

       C.      That Plaintiff is entitled to such further relief as the Court deems just and proper

       under the circumstances.




                                                 9
 Case: 1:19-cv-00066-SNLJ Doc. #: 1 Filed: 04/25/19 Page: 10 of 10 PageID #: 10



                                    BROWN & JAMES, P.C.



                                    /s/ Bradley R. Hansmann
                                    Bradley R. Hansmann, #53160MO
                                    Travis S. McDonald, #67356MO
                                    800 Market Street, Suite 1100
                                    St. Louis, MO 63101-2501
                                    314-421-3400
                                    314-421-3128 - Fax
                                    rwatters@bjpc.com
                                    bhansmann@bjpc.com
                                    Attorneys for Plaintiff




20783940.1




                                      10
